Pursuant to statute (Judiciary Law § 90 [7]), the Grievance Committee for the Ninth Judicial District is hereby authorized to institute *944and prosecute a disciplinary proceeding in this court, as petitioner, against Douglas I. Milan, an attorney and counselor-at-law admitted to practice in this court on October 23,1974, based upon acts of professional misconduct by said attorney which are set forth in the Committee’s petition dated October 25, 1984.
Gary L. Casella, Esq., of 200 Bloomingdale Road, White Plains, New York, Chief Attorney for the Grievance Committee for the Ninth Judicial District, is hereby appointed as attorney for the petitioner in such proceeding.
Motion by the Grievance Committee for the Ninth Judicial District to suspend respondent from the practice of law immediately on the ground that he has been convicted in the United States District Court, for the District of Connecticut, upon his plea of guilty to a “serious crime” on March 28,1984 of violation of 18 USC § 665 (a), (c) (two misdemeanors) and has been duly sentenced.
Motion granted; this court finds that the convictions, as set forth in the petition and motion papers, would constitute a “serious crime” and for this reason, respondent, Douglas I. Milan, is suspended from the practice of law forthwith and until the further order of this court.
In the proceeding to discipline the respondent for professional misconduct, the issues raised by the petition and the answer are referred to Joseph J. Buderwitz, Jr., Esq., 174 Main Street, White Plains, New York, 10601, who is assigned as Special Referee to hear and to report, with his findings upon each of the issues. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.